United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1497
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Damon Julian,                            *     [UNPUBLISHED
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: September 29, 1999

                                Filed: October 7, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

      Damon Julian appeals the district court’s1 order denying his 28 U.S.C. § 2255
motion after an evidentiary hearing. Citing Bailey v. United States, 516 U.S. 137
(1995), Julian argued in his motion that no evidence supported his guilty plea to an 18
U.S.C. § 924(c) charge of using and carrying a firearm and that his plea was
involuntary. Assuming without deciding that the government did not assert Julian’s
procedural default as a defense to the section 2255 motion, we conclude the district

      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
court correctly rejected the merits of Julian’s claim, because there was an adequate
factual basis for his plea to the “carry” offense. See United States v. Nelson, 109 F.3d
1323, 1324-26 (8th Cir. 1997). Julian admitted during the plea colloquy that he carried
a firearm as part of his drug trafficking activity and that he helped stash drugs and his
firearm at a motel room in anticipation of a police raid on the day of his arrest. In
addition, the evidence adduced at the hearing on the section 2255 motion was
consistent with Julian&s admissions at the plea hearing. See United States v. Ramos-
Rodriguez, 136 F.3d 465, 468-69 (5th Cir.), cert. denied, 119 S. Ct. 413 (1998). The
judgment is affirmed.

      A true copy.

             Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-